DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted June 22, 2020 and November 2, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 14 and 28 are objected to because of the following informalities:  
Claim 14, lines 2-3 recite “wherein a plurality of injection holes, each of the plurality of injection holes being the injection hole, are provided” and the structure of the limitation creates some confusion since multiple holes are considered a single hole. The examiner recommends re-wording the limitation to “the removing means further comprising a plurality of injection holes, wherein the injection hole is one of the plurality of injection holes” which covers the same scope, but clarifies the number of injection holes and the relationship between the previously claimed “injection hole” and the now claimed “plurality of injection holes”.

Further regarding claim 28, line 7 introduces “an outlet port”, and if line 1 is amended to properly introduce “an outlet port”, then line 7 should be amended to recite “the outlet port” in order to properly refer to the same component. If not amended, then the claim could be rejected under 35 USC 112(b) since the claim would introduce two separate features with the same name. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “supporting means” in claims 1, 27, 28, and 29, “driving means” in claims 1, 27, 28, and 29, “control means” in claim 2, “detection means” in claims 3 and 4, “exciting means” in claim 12, “heating means” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon inspection of the applicant’s specification, paragraph 70 states a rotating shaft and bearings are “supporting means” and a motor is a “driving means”. Paragraphs 141 and 153 describe a “control means” as a “processing apparatus” and valves. Paragraph 156 describes a “detection means” as “measuring means” for 
While paragraph 137 mentions a “heating means”, the examiner could not find support in the specification for a specific embodiment of a “heating means”, which raises issues under 35 USC 112(a) and (b). Rejections under 35 USC 112 will be made below.
The examiner notes claims 1 and 27-29 introduce a “removing means”, however the removing means is further defined as an “injection hole” which adds specific structure capable of performing the function, and therefore the “removing means” no longer meets the requirements of 35 USC 112(f). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13, line 2 introduces “heating means” which is interpreted under 35 UCS 112(f) as explained above. The specification fails to describe an embodiment of the “heating means” and the drawings do not clearly identify a structure. 
	Therefore, the applicant has not provided sufficient disclosure to show possession of the claimed invention. Under 35 USC 112(a), possession is shown by describing the claimed invention. Claim 13 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 13 is rejected under 35 USC 112(a) for failing the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13, line 2 recites “heating means” which is interpreted under 35 USC 112(f) as explained above. Since the specification does not explain the structure of the “heating means”, the scope of the claim is unknown, which renders the claim indefinite. 
	Claim 27, line 1 introduces the invention as a “stator component” however the components which the “stator component” comprise are not typical components of a “stator” in a vacuum pump. In the art of vacuum pumps, a “stator component” is a stationary component, such as the housing/casing and the stator/guide blades. The “stator component” claimed by the applicant includes rotating components (rotating body, supporting means, and driving means). It appears the applicant is using a non-standard meaning of a “stator component”, and the applicant has not provided a clear definition, which renders the claim indefinite. 
	Claim 28 similarly refers to a “discharge port” which includes non-standard features, such as an inlet port. The applicant has not provided a clear definition, which renders the claim indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 14, 18-21, 27, and 28, as far as claims 27 and 28 are definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-270742 to Iguchi (a machine translation will be referred to herein).
In Reference to Claims 1, 27, and 28#
Iguchi teaches:

a rotating body (4a, 4b) disposed in a casing (1a, 1b, 3a); 
supporting means (not numbered, shaft passes through the rotating body, the bearings are not shown) rotatably supporting the rotating body; 
driving means (not shown, see paragraph 31) configured to rotationally drive the rotating body; 
an inlet port (O) configured to suck gas by rotation of the rotating body; 
an outlet port (P) configured to exhaust the gas sucked through the inlet port; 
a flow path (not numbered, path from inlet port to outlet port, between rotating body and stator) through which the gas is transferred from the inlet port toward the outlet port; and 
removing means (injection hole 5b) configured to remove a product (dust, see paragraph 30) deposited on an inner wall surface (3b) of the flow path, wherein the removing means has an injection hole (5b) with one end opened at the inner wall surface of the flow path and removing gas is injected into the flow path through the injection hole (see paragraphs 16-18 and 22-24, and Figures 1 and 2).
In Reference to Claim 11#
Iguchi teaches:
	The vacuum pump of claim 1, wherein the removing gas is an inert gas (nitrogen, see paragraph 12). 
In Reference to Claim 14#

	The vacuum pump of claim 1, wherein a plurality of injection holes (5b), each of the plurality of injection holes being the injection hole, are provided (see paragraph 24 and Figures 1 and 2). 
In Reference to Claim 18#
Iguchi teaches:
	The vacuum pump of claim 1, wherein the flow path is a thread groove-shaped flow path (space between rotor 4b and stator 3a) formed between an outer periphery of the rotating body (4b) and a stator member (3a) opposed to the outer periphery, and
	one end of the injection hole is opened at a portion of the inner wall surface of the flow path near a downstream exit of the flow path (see Figure 1).
	The bottom injection hole in Figure 1 is near the downstream end of the flow path as seen in Figure 1.
In Reference to Claim 19#
Iguchi teaches:
	The vacuum pump of claim 1, wherein the flow path is a thread groove-shaped flow path (space between rotor 4b and stator 3a) formed between an outer periphery of the rotating body (4b) and a stator member (3a) opposed to the outer periphery, and
	one end of the injection hole is opened at a portion of the inner wall surface of the flow path near an upstream entrance of the flow path (see Figure 1).
	The top injection hole in Figure 1 is near the upstream entrance of the flow path. 
In Reference to Claim 20#
Iguchi teaches:

	one end of the injection hole is opened at a portion of the inner wall surface of the flow path near a downstream exit of the flow path. 
	The bottom injection hole in Figure 1 is positioned near the downstream exit of the flow path. 
In Reference to Claim 21#
Iguchi teaches:
	The vacuum pump of claim 1, wherein the flow path includes a discharge port (not numbered, see annotated portion of Figure 1 below) communicating with a downstream exit (not numbered, see annotated portion of Figure 1 below) of the flow path, and 
one end of the injection hole is opened at the inner wall surface of the discharge port (see annotated portion of Figure 1 below).

    PNG
    media_image1.png
    571
    869
    media_image1.png
    Greyscale

	The bottom injection hole (5b) in Figure 1 is positioned at the inner wall surface of the discharge port, which leads to the downstream exit of the flow path. The downstream exit of the flow path leads to the outlet port.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 7, 9, 13, and 29, as far as claim 13 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007 270742 to Iguchi as applied to claim 1 above, and further in view of US 2015/0267296 to Nishida.
In Reference to Claim 2
Iguchi teaches:
	The vacuum pump of claim 1, comprising the removing gas.
Iguchi fails to teach:
	A control means configured to function as means for performing control of any of pressure, a flowrate, and an injection time of the removing gas.
Nishida teaches:
	A processing chamber (201) comprising a removing means having an injection hole (outlet of supply pipe 232k) for a removing gas (fluorine) and a control means (controller 121, mass flow control 241k, valve 243k) configured to function as means for performing control of a flowrate of the removing gas (see paragraphs 231, 232, 235, and 236 and Figure 1). 
	The controller adjusts the position of the valve (243k) which affects the amount of gas able to flow into the process chamber, and therefore controls the flow rate. Further, the mass flow control (241k) determines the flowrate through the supply pipe (232k) (see paragraph 236).

	While Nishida is directed to a process chamber and Iguchi is directed to a vacuum pump, both Nishida and Iguchi attempt to solve the same problem of a product adhering to a wall of a working chamber by injecting a gas. Since both references attempt to solve the same problem as the applicant, the examiner considers them analogous art.
In Reference to Claim 7
Iguchi as modified by Nishida teaches:
	The vacuum pump of claim 2, wherein the control means functions as means for performing supply of the removing gas to the injection hole on the basis of an instruction from an external device. Figure 1 of Nishida shows the controller (121) is external to the process chamber (201) and the removing gas supply (232k) and valve (243k), and therefore is considered an “external device”.
In Reference to Claim 9
Iguchi as modified by Nishida teaches:
	The vacuum pump of claim 2, wherein the control of the flowrate includes control in a form of increasing or reducing the flowrate. The valve of Nishida is opened and closed, which affects the flowrate. Opening the valve increases the flowrate and closing 
In Reference to Claim 13
Iguchi teaches:
	The vacuum pump of claim 1, comprising the removing gas.
Iguchi fails to teach:
	The removing gas is a high-temperature gas heated by a heating means.
Nishida teaches:
	A processing chamber (201) comprising a removing means having an injection hole (outlet of supply pipe 232k) for a removing gas (fluorine), wherein the removing gas is a high-temperature gas heated by a heating means (heater 207) (see paragraphs 231, 232, 235, and 236 and Figure 1). 
	Nishida teaches the heating means increases the temperature of the process chamber to a first temperature, and then the removing gas is supplied to remove a first product (film deposit) (see paragraphs 232, 235, and 236). The first temperature is between 350 °C and 450 °C (see paragraph 239). In a second cleaning step, the process chamber is heated to a second temperature, and then the removing gas is further heated and supplied to remove a second product (remaining deposits) (see paragraphs 232 and 241). The second temperature is between 400 °C and 500 °C (see paragraph 243). Therefore, the removing gas is heated and becomes a “high-temperature gas” heated by a heating means. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Iguchi by 
	While Nishida is directed to a process chamber and Iguchi is directed to a vacuum pump, both Nishida and Iguchi attempt to solve the same problem of a product adhering to a wall of a working chamber by injecting a gas. Since both references attempt to solve the same problem as the applicant, the examiner considers them analogous art.
In Reference to Claims 29#
Iguchi teaches:
	A vacuum pump (1), the vacuum pump comprising: 
a rotating body (4a, 4b) disposed in a casing (1a, 1b, 3a); 
supporting means (not numbered, shaft passes through the rotating body, the bearings are not shown) rotatably supporting the rotating body; 
driving means (not shown, see paragraph 31) configured to rotationally drive the rotating body; 
an inlet port (O) configured to suck a gas by rotation of the rotating body; 
an outlet port (P) configured to exhaust the gas sucked through the inlet port; 
a flow path (not numbered, path from inlet port to outlet port, between rotating body and stator) through which the gas is transferred from the inlet port toward the outlet port; and 
removing means (injection hole 5b) configured to remove a product (dust, see paragraph 30) deposited on an inner wall surface (3b) of the flow path, the removing 
Iguchi fails to teach:
	A control means controls one of a pressure, a flowrate, and an injection time of the removing gas injected into the flow path through the injection hole, outputs a signal required to adjust a supply pressure or a supply flowrate of the removing gas, functions as means for outputting a signal required to sound an alert, or functions as means for supplying the removing gas to the injection hole based on an instruction from an external device.
Nishida teaches:
	A processing chamber (201) comprising a removing means having an injection hole (outlet of supply pipe 232k) for a removing gas (fluorine) and a control means (controller 121, mass flow control 241k, valve 243k) which controls a flowrate of the removing gas injected into the flow path through the injection hole, wherein the control means functions as means for supplying the removing gas to the injection hole based on an instruction from an external device (see paragraphs 231, 232, 235, and 236 and Figure 1). 
	The controller adjusts the position of the valve (243k) which affects the amount of gas able to flow into the process chamber, and therefore controls the flow rate. Further, the mass flow control (241k) determines the flowrate through the supply pipe (232k) (see paragraph 236). The controller is outside of the process chamber and the valve for the removing gas, and therefore is considered an “external device”. 

	While Nishida is directed to a process chamber and Iguchi is directed to a vacuum pump, both Nishida and Iguchi attempt to solve the same problem of a product adhering to a wall of a working chamber by injecting a gas. Since both references attempt to solve the same problem as the applicant, the examiner considers them analogous art.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-270742 to Iguchi as applied to claim 1 above, and further in view of JP H01-216082 to Yano et al (a machine translation will be referred to herein).
In Reference to Claim 15
Iguchi teaches:
	The vacuum pump of claim 1, comprising the inner wall surface of the flow path.
Iguchi fails to teach:
	The inner wall surface of the flow path is formed of a porous material and holes of the porous material are adopted as the injection hole.
Yano teaches:
	A vacuum pump comprising a wall surface (26) which is formed of a porous material and holes of the porous material are adopted as injection holes for a removing 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Iguchi by replacing the inner side wall of the flow path with the individual injection holes with a sidewall of a porous material as taught by Yano as both references are directed to vacuum pumps which inject a removing gas to remove deposits, and which would yield a predictable result. In this case, the predictable result would be a wall which injects the removing gas around the entire circumference of the inner wall surface rather than at select locations. 
In Reference to Claim 17#
Iguchi as modified by Yano teaches:
	The vacuum pump of claim 15, wherein a plate body (3b of Iguchi) having a surface area larger than an opening area of an opening end of the injection hole is provided near the opening end, and the plate body is formed of a porous material and holes of the porous material are adopted as the injection hole. 
	Since the porous material forms the injection hole, the plate body made of the porous material inherently has a larger surface area than any opening of the individual injection holes. 

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-270742 to Iguchi as applied to claim 1 above, and further in view of JP 2005-325792 to Obayashi (a machine translation will be referred to herein).
In Reference to Claim 25
Iguchi teaches:
	The vacuum pump of claim 1, comprising the inner wall surface.
Iguchi fails to teach:
	The inner wall surface of the flow path is coated with a material having higher non-adhesiveness or lower surface energy than a structural base material of the flow path.
Obayashi teaches:
	A vacuum pump (1) comprising an inner wall surface (A) of a flow path, wherein the inner wall surface is coated with a material (fluororesin/Teflon) having higher non-adhesiveness than a structural base material of the flow path (see paragraphs 9 and 16-17 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Iguchi by adding a coating of a material with a higher non-adhesiveness to the inner wall surface as taught by Obayashi as both references are directed to vacuum pumps, and for the purpose of minimizing adhesion of products on the inner surface wall (paragraph 4 of Obayashi).
In Reference to Claim 26#
Iguchi as modified by Obayashi teaches:
	The vacuum pump of claim 25, wherein the material with which the inner wall surface is coated is a fluororesin (Teflon, see paragraph 16 of Obayashi).

Allowable Subject Matter
Claims 3-6, 8, 10, 12, 16, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach a detection means configured to detect a supply situation of a gas supply system provided at the midpoint of the gas supply system as recited in claims 3 and 4. Nishida teaches a detection means which measures a supply situation for the process chamber, but not for the removing gas itself, and therefore the detection means is not for the gas supply system – let alone at the midpoint of the system.
	Claims 5 and 6 depend from claim 4 and contain its limitations and therefore would be allowed for the same reason.
	The prior art of record fails to teach control of injection times either in the form of constantly injecting the removing gas or intermittently injecting the removing gas as recited in claim 8. While Nishida teaches opening and closing the valves in general, Nishida does not specify a schedule or routine for controlling the injection time specifically. 
	The prior art of record fails to teach control of the pressure in a form of keeping the pressure of the removing gas constant or control of the pressure by supplying the removing gas in a projecting manner as recited in claim 10. While Nishida teaches a flowrate control and valves for the gas supply of the removing gas – which would 
	The prior art of record fails to teach the removing gas is a high-energy gas activated by exciting means, which is interpreted under 35 USC 112(f), as recited in claim 12. Nishida teaches a heating means, but not a plasma generation device or an equivalent thereof.
	The prior art of record fails to teach masking a part of the porous material as recited in claim 16. 
	The prior art of record fails to teach the flow path includes a spacer and the injection hole is opened in an inner wall of the spacer as recited in claim 22. The injection holes of Iguchi are provided on an inner stator that forms the inner boundary of the flow path. 
	The prior art of record fails to teach one end of the injection hole is opened in an outer surface of a stator blade as recited in claim 23. The injection holes of Iguchi are provided on an inner stator that forms the inner boundary of the flow path.
	The prior art of record fails to teach the supply based on the instruction includes processing, a maintenance request signal, and a signal required for the supply of the removing gas as recited in claim 24. Nishida teaches a control means for the removing gas which processes information from a detection means for the conditions of the process chamber. Nishida does not teach a maintenance request signal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,895,727 to Nakamura teaches a process chamber which supplies a removing gas to clean deposits on the walls of the chamber. US 6,224,326 to Puech teaches a vacuum pump wherein a removing gas is injected in order to remove products. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799